UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1981


In re: JERRY LEE KEY,

                Petitioner.



              On Petition for Writ of Habeas Corpus.
                          (2:97-cr-00033-1)


Submitted:   November 19, 2013              Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jerry Lee Key, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerry   Lee    Key    has   filed        in    this    court    an   original

application for a writ of habeas corpus.                      This court ordinarily

declines to entertain an original habeas petition filed under 28

U.S.C.A. § 2241 (West 2006 & Supp. 2013), and this case provides

no reason to depart from this general rule.                         Moreover, we find

that   the    interests       of       justice     would          not   be    served    by

transferring the matter to the appropriate district court.                             See

28 U.S.C. § 1631 (2006); Fed. R. App. P. 22(a).

             Accordingly,         we    deny     as        moot    Key’s     motion    “to

temporarily     block      out-of-region         institutional          transfer,”     and

dismiss the § 2241 petition.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                        PETITION DENIED




                                           2